Case 5:19-cv-01128-PSG-JEM Document 24 Filed 05/20/20 Page1ofi Page ID #448

 

 

 

1
2
3
4
5
6
7
8
9 UNITED STATES DISTRICT COURT
‘0 CENTRAL DISTRICT OF CALIFORNIA
11 )
49 MICHAEL WAYNE DAWSON, ) Case No. EDCV 19-01128-PSG-JEM
)
Plaintiff, \
13 ) JUDGMENT
Vv. )
14 )
ANDREW M. SAUL, Commissioner of )
15} Social Security Administration, )
)
16 Defendant. )
17 )
18 In accordance with the Order Accepting Findings and Recommendations of United
19| States Magistrate Judge filed concurrently herewith,
20 IT iS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
21] is AFFIRMED and this action is DISMISSED with prejudice.
22
23
q oO
24] DATED: f a wo
PHILIP S. GUTIERREZ
25 UNITED STATES DISTRICT JUDGE
26
27
28

 
